Citation Nr: 0610657	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-13 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran had recognized active military service with the 
United States Armed Forces from December 22, 1941 to April 8, 
1942, and from July 19, 1945 to July 27, 1945.  He died on 
August [redacted], 1989.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Manila, the Republic of the Philippines, which denied the 
above claim.

In July 2003, the appellant was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In June 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

In August 2005, the appellant requested aid and attendance 
benefits.  This claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran died in August 1989.  The Certificate of 
Death lists the cause of death as status asthamaticus.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  The cause of the veteran's death did not have its onset 
during active service or any applicable presumptive period, 
and is not related to any in-service disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the appellant in June and October 2001.  The 
appellant was told of the requirements to successfully 
establish service connection for cause of death, advised of 
her and VA's respective duties, and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional VCAA letters were sent in September 2003, 
June 2005, and June 2005.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish an 
effective date for the claim on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for cause of death, any question 
as to the appropriate effective date to be assigned is 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Here, a medical opinion is not required because 
there is no competent evidence of record indicating that the 
veteran's cause of death was associated with his active 
service.   See 38 C.F.R. § 3.159(c)(4)(A); Charles v. 
Principi, 16 Vet. App. 370 (2002); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Accordingly, the duty to notify 
and assist has been met by the RO to the extent required.


II.  Cause of Death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2005); see 38 U.S.C.A. § 1310 (West 2002); 
see also 38 U.S.C.A. §§ 1110 and 1112 (West 2002).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2005).  See generally Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In addition, service connection for tuberculosis, active, may 
be established based upon a legal "presumption" by showing 
that the disability manifested itself to a degree of 10 
percent or more within three years from the date of 
separation from service.  38 U.S.C.A. §§  1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005). 

The appellant as a layperson has not been shown to be capable 
of making medical conclusions, thus, her statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Neither the Board nor the appellant is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board has reviewed the record in its entirety.  During 
the veteran's lifetime, he was not service connected for any 
disability.  The death certificate reveals that he died in 
August 1989.  The immediate cause of death was status 
asthamaticus.  There is no competent evidence showing that 
the veteran's asthma had its onset in service or was related 
to any in-service disease or injury.  The service medical 
records are negative for any complaints or findings of asthma 
and it was not shown by the objective medical evidence of 
record until many years after the veteran's separation from 
service.  The service separation examination conducted on 
July 20, 1945 indicated that the lungs were normal.  In 
addition, on the Affidavit for Philippine Army Personnel 
completed contemporaneously with the examination, the veteran 
reported no wounds or illnesses in service.  The only 
evidence of post-service asthma treatment is from a September 
2000 letter from Dr. Francisco B. Asuncion, Jr., the 
veteran's private physician, which stated that he treated the 
veteran for recurrent attacks of bronchial asthma beginning 
December 1985, 40 years after service.  As there is no 
competent evidence of record which connects the disability 
listed on the veteran's death certificate to his active 
service, service connection for the veteran's cause of death 
is not warranted.  

During the July 2003 personal hearing, the appellant 
contended that the veteran developed pulmonary tuberculosis 
soon after his release from service and that his asthma was a 
complication of the pulmonary tuberculosis.  The record shows 
that the veteran was diagnosed as having tuberculosis.  
Assuming, without deciding, that tuberculosis was related to 
the veteran's service, there is no competent evidence of 
record showing that it caused or contributed to the veteran's 
death or that it was in any way related to his fatal asthma.  
See 38 C.F.R. § 3.310.  The appellant is not competent to 
make such an assessment and her opinion has no probative 
value.  Likewise, the other lay statements of record 
indicating that the veteran suffered from asthma during 
service are not competent.  See Espiritu.  

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3 (2005).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


